Citation Nr: 0924153	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  08-06 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for a rash of the hands, face, and feet.

2.  Entitlement to service connection for a skin condition.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jeremy Bedford, Law Clerk




INTRODUCTION

The Veteran had active service from June 1982 to January 
1984.  

This matter comes before the Board of Veterans' Appeal 
(Board) on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which declined to reopen the previously denied 
claim for service connection for a rash of the hands, face, 
and feet. 

The Veteran requested a Board hearing but withdrew this 
request in April 2008.  

Additional evidence was submitted in February 2009 that had 
not been reviewed by the RO.  However, the Board finds it may 
proceed on the merits of the case, as the newly submitted 
evidence presents a basis upon which to grant the claim.  See 
38 C.F.R. § 20.1304; Bernard v. Brown, 4 Vet. App. 384 
(1993).

The issue of service connection for a skin condition 
addressed in the REMAND portion of the decision below are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1. An unappealed August 2005 BOARD decision upheld an October 
2002 rating decision that denied service connection for a 
rash on the Veteran's hands, face, and feet.

2. The evidence submitted since the August 2005 BOARD 
decision includes service treatment records that were not 
previously of record.  



CONCLUSIONS OF LAW

1. The August 2005 BOARD decision is final.  38 U.S.C.A. § 
7104 (West 2002 & Supp. 2007); 38 C.F.R. § 20.1100 (2008).

2. The evidence received subsequent to the August 2005 BOARD 
decision new and material, and the claim for service 
connection for a rash of the hands, face, and feet, is 
reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance 
is not required, and deciding the appeal at this time is not 
prejudicial to the veteran.

I.  New and Material

The Veteran's claim for service connection for a rash on the 
hands, face, and feet was initially considered and denied by 
the RO in October 2002.  That decision noted that the finding 
of a skin rash by the Veteran's private physician almost five 
years after service did not prove inservice incurrence and 
that the rash neither occurred in nor was caused by service.  
The Veteran appealed and in August 2005, the Board upheld the 
October 2002 rating decision.  The Veteran was notified of 
that decision and of his appellate rights, but did not appeal 
the decision before the 120 day deadline.  The decision is 
now final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

As a general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.  When a veteran seeks to reopen a final 
decision, the first inquiry is whether the evidence presented 
or secured after the last disallowance is "new and material."  
Under 38 C.F.R. § 3.156(a), new evidence means evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision."  Hodge v. West, 155 F. 
3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new 
and material evidence has been submitted, the claim must be 
reopened and VA may then proceed to the merits of the claim 
on the basis of all the evidence of record.  Regardless of 
how the RO ruled on the question, the Board must determine 
for purposes of jurisdiction whether there is new and 
material evidence sufficient to reopen the claim.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1990).

With respect to the Veteran's application to reopen a claim 
of entitlement to service connection for a rash of the hands, 
face, and feet, which is now claimed as skin 
condition/itching, rash, and warts, the evidence before VA at 
the time of the prior final Board decision in August 2005 
consisted of the Veteran's service treatment records, private 
treatment reports in 1989, 1991, 2004 and 2005; and a May 
2005 statement from the Veteran's private treating physician.  
The Veteran also testified at a Board hearing in May 2005.  
In the Board's August 2005 decision, the Board determined 
that the evidence showed that the Veteran had a current skin 
condition, but the evidence failed to show that the skin 
condition was related to service.  Thus, the claim was 
denied.

The evidence associated with the claims file subsequent to 
the August 2005 Board includes additional service treatment 
records that were not previously of record.  This is 
sufficient to reopen the claim.  See 38 C.F.R. § 3.156(c).

As new and material evidence has been received namely, 
service treatment records that were not previously of record, 
reopening the previously denied claim for service connection 
for a rash of the hands, face, and feet is warranted.


ORDER

New and material evidence having been received, the claim for 
service connection for a rash of the hands, face, and feet is 
reopened.  To that extent only, the claim is granted.


REMAND

The Veteran seeks service connection for a skin condition.  

The medical evidence shows that the Veteran continues to 
exhibit various skin conditions.

VA treatment and private records document findings of 
dermatitis in 2005 with prescription of hydrocortisone.  A 
statement from the Veteran's private, treating physician 
documents the presence of a rash and feeling of burning all 
over the Veteran's body, but the physician stated the cause 
is unclear.  A November 2007 VA treatment entry documents a 
rash described as radiating to the front of the Veteran's 
legs then around to the back of his calves and down to his 
feet.  No diagnosis or cause was noted.  A February 2008 
entry shows a rash on the knee.  VA examination conducted in 
August 2008 stated that the Veteran's skin was presently 
normal, but diagnosed a rash in remission.  

Given the foregoing, VA examination to determine the nature, 
extent, and etiology of his skin condition is necessary.  See 
McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. Ensure that all identified VA and non-
VA post-service treatment records are 
obtained.

2.  Schedule the Veteran for examination 
by the appropriate medical professional 
to determine the nature, extent, and 
etiology of any and all skin pathology.  
All indicated tests and studies should be 
performed. The claims folder, including 
all newly obtained evidence and a copy of 
this remand must be sent to the examiner 
for review.

The examiner is asked to provide the 
following opinion:  is it at least as 
likely as not that any diagnosed skin 
pathology had its onset during active 
service or is in any way the result of 
the Veteran's active service or any 
incident therein?

The examiner must provide a complete 
rationale for all opinions expressed.

3. After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
Veteran's claim for service connection 
for a skin condition, and consideration 
of any additional information obtained as 
a result of this remand. If any decision 
remains adverse to the Veteran, furnish 
him with a supplemental statement of the 
case  and afford a reasonable period of 
time within which to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The Veteran need take no 
action until he is so informed. The Veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999). The Veteran is advised that failure to appear for any 
scheduled VA examinations without good cause could result in 
the denial of his claim. 38 C.F.R. § 3.655 (2006). See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991). The Board 
intimates no opinion as to the ultimate outcome of this case

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




____________________________________________
LILA J. BAKKE-SHAW
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


